Citation Nr: 0731575	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of pneumonia, 
to include interstitial fibrosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant's Representative


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO denied the 
veteran's claim of service connection for pneumonia.  In July 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in March 2006.

A July 2007 Report of Contact shows that the veteran 
indicated that he was unable to attend a hearing scheduled in 
August 2007 at his request.  He indicated that he wanted his 
representative to testify at the hearing on his behalf.  In 
August 2007, the veteran's representative testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Service medical records reflect a diagnosis of pneumonia 
during service that resolved prior to discharge from active 
service, and there is no competent evidence or opinion that 
relates the veteran's current lung condition, to include 
interstitial fibrosis, to his military service. 




CONCLUSION OF LAW

The criteria for service connection for residuals of 
pneumonia, to include interstitial fibrosis, are not met.  38 
U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for pneumonia, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
in his possession that is relevant to the claim.  Clearly, 
this letters meets Pelegrini's content of notice requirements 
as well as the VCAA's timing of notice requirement.  

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, or the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  However, on these facts, the Board finds 
that the appellant is not prejudiced by the lack of such 
notice.  Because the Board's decision herein denies the claim 
for service connection for residuals of pneumonia, to include 
interstitial fibrosis, no disability rating or effective date 
is being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private records of 
Dr. Flax and Plum Creek Medical Center.  Also of record and 
considered in connection with the claim are various 
statements submitted by the veteran and his representative, 
as well as the transcript of the representative's hearing 
testimony, advanced on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record-to include the medical 
evidence, statements by the veteran and his representative, 
and the testimony of the veteran and his representative, 
provided on his behalf-and in light of the above-noted legal 
authority, the Board finds that service connection for 
residuals of pneumonia, to include interstitial fibrosis, 
must be denied.  

The service medical records show that the veteran was 
hospitalized in May 1959 for treatment of primary atypical 
right middle lobe pneumonia.  The hospital summary shows that 
after 10 days in the hospital, the physical findings cleared 
up and x-rays showed slow resolution of infiltration in the 
right middle lobe.  A June 1959 outpatient treatment record 
shows that a chest was clear and x-ray was negative and the 
veteran was returned to full duty. On separation examination 
in April 1960, clinical evaluation of the lungs was normal 
and a chest x-ray was negative.  

Post-service private outpatient treatment records include 
notation that chest x-rays taken in November 2001 showed 
possibly some very mild interstitial fibrosis in both lungs 
and not other infiltrates.  A November 2001 Plum Creek 
Medical Center outpatient treatment record noted decreased 
diaphragmatic excursion and the diagnoses included tobacco 
use, rule out chronic obstructive pulmonary disease.  A 
December 2001 treatment record includes an assessment of 
tobacco abuse consistent with early airway disease and mild 
exacerbation from upper respiratory infection.  

Medical treatment records from Dr. Julia Flax, dated from 
November 2004 to March 2005, reflect the results of 
laboratory testing and examination findings pertinent to 
evaluation for establishing medical care, and treatment for 
various problems, to include cold symptoms (in February 
2005).  These records otherwise reveal no pulmonary or 
respiratory complaints.

During the August 2007 Board hearing, the representative 
offered that the veteran suffered from pneumonia during 
service; that, since then, he been left susceptible to having 
pneumonia on a regular basis; and that he had had the 
residuals of pneumonia several times.  

The aforementioned evidence indicates that, while there is 
medical evidence of treatment during service for pneumonia, 
the service medical records show that the pneumonia resolved 
and there is no evidence of pneumonia or any residual of 
pneumonia at the time of separation from service in June 
1960.  Moreover, the first evidence of a lung condition after 
discharge from service is shown in the November 2001 report, 
noting possible interstitial fibrosis.  There is also a 
notation of early airway disease noted in December 2001 which 
the private doctor related to tobacco use.  Even if the Board 
were to assume, arguendo, that these notations are indicative 
of current pulmonary/respiratory disability, these treatment 
records include no competent medical opinion linking any such 
current disability current lung or other condition to 
service, to include the pneumonia suffered therein, and 
neither the veteran nor his representative has presented or 
identified any such opinion.  

Although, during the Board hearing, the representative 
referred to a medical statement indicating post-service 
treatment for pneumonia on several occasions post service 
(see Transcript, p. 3), no such statement is of record.  In 
any event, such a statement, without more, would not 
establish a medical relationship between in-service pneumonia 
and any post-service lung disability, and neither the veteran 
nor his representative has contended as much.

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's oral and written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
for service connection turns on the medical matters of 
current disability and etiology, or medical relationship, 
between a current disability and service-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for residuals of pneumonia, to include 
interstitial fibrosis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of pneumonia, to include 
interstitial fibrosis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


